DETAILED ACTION
This FINAL action is in response to Application No. 16/981,478 originally filed 09/16/2020. The amendment presented on 03/07/2022 which provides amendments to claims 1, 3, 4, 12, 14, and 15 and claims 2, 11, 13 are cancelled is hereby acknowledged. Currently Claims 1, 3-10, 12, and 14-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The office thanks the applicant for the corrected drawings.  These drawings are now in compliance. This objection is now withdrawn.
Previous Claim Rejections - 35 USC § 112 1st Paragraph
The claims were previously rejected for failing to comply with the written description. The office thanks the applicant for addressing these concerns as the claims have been amended to overcome this rejection and consequently the previous rejection is now hereby withdrawn.
Previous Claim Rejections - 35 USC § 112 2nd Paragraph
The claims were previously rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. The office thanks the applicant for addressing these concerns as the claims have been amended to overcome this rejection and consequently the previous rejection is now hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-10, 12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. U.S. Patent Application Publication No. 2019/0355320 A1 hereinafter Zhang and further in view of Okuzono et al. U.S. Patent Application Publication No. 2005/0110737 A1 hereinafter Okuzono.

Consider Claim 1 (and Similar apparatus claim 12):
	Zhang discloses a driving method of a display panel, wherein (Zhang, See Abstract.)
	the display panel comprises a display array comprising pixel units arranged in an array; (Zhang, [0046], “FIG. 1 is a schematic structure diagram of a Dual Gate design of a display panel provided by an embodiment of present disclosure. An array substrate thereof includes a plurality of data lines (S1, S2, S3 . . . ), a plurality of gate lines (GL1, GL2, GL3 . . . ), and a plurality of pixel cells defined by the plurality of data lines and the plurality of gate lines, the plurality of pixel cells form an array of pixel cells;”)
	the driving method is configured for driving pixel units in a first row and in a second row, and the driving method comprises: (Zhang, [0049], “For example, referring to FIG. 1, the display panel includes gate lines GL1, GL2, GL3 . . . , data lines S1, S2, S3 . . . , and pixel cells R1, G2, R3, G4; scanning sequences of the gate lines are GL1, GL2, GL3 . . . GL10 in order, the data line S1 writes data to the pixel cells R1, G2, R3, G4, R5, G6, R7, G8, R9 and G10 sequentially. S1 writes data to R1 in a GL1 scanning stage, S1 writes data to G2 in a GL2 scanning stage.”)
	receiving four scan signals through scanning driving lines comprising main scanning driving lines and sub-scanning driving lines; driving, by a sub-scanning driving line for a previous row relative to the first row, pixel units in the first row at an even-numbered column by a first scan signal; driving, by a sub-scanning driving line for the first row, pixel units in the second row at the even-numbered column by a second scan signal; driving, by a main scanning driving line for the first row, pixel units in the first row at an odd-numbered column by a third scan signal; and driving, by a main scanning driving line for the second row, pixel units in the second row at the odd-numbered column by a fourth scan signal; and (Zhang, [0046], [0049], [0047], “At the time of driving, in a first scanning period, a high voltage level signal is inputted from a gate line GL1, thin film transistors of pixel cells in odd-numbered columns of the first row are turned on, corresponding data lines receive a data signal to charge the pixel cells in odd-numbered columns of the first row, and store the corresponding data; in a second scanning period, a high voltage level signal is inputted from a gate line GL2, thin film transistors of pixel cells in even-numbered columns of the first row are turned on, corresponding data lines charge the pixel cells in even-numbered columns of the first row, next, a high voltage level signal is inputted from gate lines GL3, GL4 and so on in sequence, which cooperates with the corresponding data lines to charge the corresponding pixel cells. Like the traditional liquid crystal displaying, in order to avoid causing damage to liquid crystal molecules because of using a positive voltage or a negative voltage all the time to drive the liquid crystal molecules, the data lines adopt a way of alternating a positive voltage and a negative voltage to drive liquid crystal molecules, that is, polarity of the data signals outputted to the same data line is inverted for one time every n scan periods.”)
	driving the pixel units in the first row and the pixel units in the second row by data driving signals through data driving lines, and wherein: (Zhang, [0049], “For example, referring to FIG. 1, the display panel includes gate lines GL1, GL2, GL3 . . . , data lines S1, S2, S3 . . . , and pixel cells R1, G2, R3, G4; scanning sequences of the gate lines are GL1, GL2, GL3 . . . GL10 in order, the data line S1 writes data to the pixel cells R1, G2, R3, G4, R5, G6, R7, G8, R9 and G10 sequentially. S1 writes data to R1 in a GL1 scanning stage, S1 writes data to G2 in a GL2 scanning stage.”)
	Zhang however does not specify that a turn-on time for the pixel units driven by the first scan signal is longer than a turn-on time for the pixel units in the second row driven by the second scan signal, and a turn-on time for the pixel units driven by the third scan signal is shorter than a turn-on time for the pixel units in the second row driven by the fourth scan signal.
	Okuzono however teaches that it as a known driving technique by those having ordinary skill in the art before the effective filing date of the invention to provide a turn-on time for the pixel units driven by the first scan signal is longer than a turn-on time for the pixel units in the second row driven by the second scan signal, and (Okuzono, [0102-0109], [0104], “Specifically, in this case, at the same time as the clock signal VCK rises at the time t11, the timing controller 8 shifts the output enable signal/VOE to level "H". This shift is to make the write period of the n+2 line the same time (T-A3) as that of the n+1 line.”)
	a turn-on time for the pixel units driven by the third scan signal is shorter than a turn-on time for the pixel units in the second row driven by the fourth scan signal. (Okuzono, [0102-0109], [0055], “For the n+4 line and onward the same cycle of writing is repeated as that of the n line through to the n+3 line.”, Note: as n+3 is short and as the process repeats similar to n, n is a greater width, thus n+4 has a greater width then n+3.)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to adjust the gate pulse signals of the gate lines as this was a known technique in view of Okuzono and would have been utilized for the purpose of by adjusting the period for which the drive signal or the write signal is supplied until horizontal stripes cannot be perceived on the display based on a visual assessment, flexible adjustment becomes possible even if there is variation in the characteristics of each part of the liquid crystal display, and the brightness can be raised as far as possible provided horizontal stripes cannot be perceived by a visual assessment. (Okuzono, [0029])
Consider Claim 3 and similar apparatus claim 14:
	Zhang in view of Okuzono discloses the driving method of claim 1, wherein each of the pixel units consists of subpixels; the data driving lines comprise data driving lines of odd-numbered column and data driving lines of even-numbered column; a first one of the data driving lines of odd-numbered column is connected with sources of subpixels in the first row at an odd-numbered column, to drive the subpixels in the first row at the odd-numbered column; a first one of the data driving lines of even column is connected with sources of subpixels in the first row at an even-numbered column, to drive the subpixels in the first row at the even- numbered column, wherein the first one of the data driving lines of even-numbered column is next to the first one of the data lines of odd-numbered column; the first one of the data driving lines of even-numbered column is further connected with sources of subpixels in the second row at an odd-numbered column, to drive the subpixels in the second row at the odd-numbered column; a second one of the data driving lines of odd-numbered column next to the first one of the data driving lines of even-numbered column is connected with sources of subpixels in the second row at an even-numbered column, to drive the subpixels in the second row at the even-numbered column. (Zhang, [0046], “FIG. 1 is a schematic structure diagram of a Dual Gate design of a display panel provided by an embodiment of present disclosure. An array substrate thereof includes a plurality of data lines (S1, S2, S3 . . . ), a plurality of gate lines (GL1, GL2, GL3 . . . ), and a plurality of pixel cells defined by the plurality of data lines and the plurality of gate lines, the plurality of pixel cells form an array of pixel cells; each pixel cell is connected to one gate line and one data line through one thin film transistor, said gate line is connected to a gate of the thin film transistor, and said data line is connected to a source of the thin film transistor, wherein pixel cells in odd-numbered columns of each row of pixel cells are connected to the same gate line, pixel cells in even-numbered columns thereof are connected to another adjacent gate line, and pixel cells in a 2n-th column and pixel cells in a (2n−1)-th column are connected to the same data line. The plurality of data lines are used to input a data signal to the pixel cells, the plurality of gate lines are used to input a gate driving signal to the pixel cells.”)

Consider Claim 4 and similar apparatus claim 15:
	Zhang in view of Okuzono discloses the driving method of claim 1, wherein the operation of driving the pixel units in the first row and the pixel units in the second row by data driving signals through data driving lines comprises: driving the pixel units in the first row and the pixel units in the second row by a first positive preset voltage, when each of the data driving signals inputted by each of the data driving lines is received and each of the data driving signals is in a first half of a data driving period, wherein the data driving period is a signal period of a data driving signal, and the first positive preset voltage is greater than a reference voltage; and (Okuzono, [0046], “Here, because the transmittance of the light passing through the liquid crystal cell 5 changes according to the level of the write voltage applied thereto, by using this property and changing the level of the write voltage appropriately, the brightness of the pixel can be set to the desired state. Furthermore, a fixed voltage, for example 7V, is applied to the common electrode 6, and the polarity (positive polarity or negative polarity) of the write voltage for the liquid crystal cell 5 is determined with this fixed voltage as a reference. For example in the present embodiment, a positive polarity write voltage is 8V-13V, and a negative polarity write voltage is 1V-6V, and for each polarity the brightness of the pixel can be changed within the range of the difference in potential (1V-6V) from the electrical potential 7V of the common electrode 6.”)
	driving the pixel units in the first row and the pixel units in the second row by a second negative preset voltage, when each of the data driving signals is in a second half of the data driving period, an absolute value of the second negative preset voltage is smaller than the reference voltage. (Okuzono, [0046], See Fig. 8 item dashed line “common potential”)
Consider Claim 5 and similar apparatus claim 16:
	Zhang in view of Okuzono discloses the driving method of claim 4, wherein the pixel units in the first row at the even-numbered column are driven by the first scan signal with a first pulse duration, to conduct the pixel units in the first row at the even-numbered column, wherein a starting time and an ending time of the first pulse duration are within the first half of the data driving period; and the pixel units in the second row at the even-numbered column are driven by the second scan signal with a second pulse duration, to conduct the pixel units in the second row at the even- numbered column, wherein a starting time of the second pulse duration is within the first half of the data driving period, while an ending time of the second pulse duration is within the second half of the data driving period. (Zhang, [0047], “At the time of driving, in a first scanning period, a high voltage level signal is inputted from a gate line GL1, thin film transistors of pixel cells in odd-numbered columns of the first row are turned on, corresponding data lines receive a data signal to charge the pixel cells in odd-numbered columns of the first row, and store the corresponding data; in a second scanning period, a high voltage level signal is inputted from a gate line GL2, thin film transistors of pixel cells in even-numbered columns of the first row are turned on, corresponding data lines charge the pixel cells in even-numbered columns of the first row, next, a high voltage level signal is inputted from gate lines GL3, GL4 and so on in sequence, which cooperates with the corresponding data lines to charge the corresponding pixel cells. Like the traditional liquid crystal displaying, in order to avoid causing damage to liquid crystal molecules because of using a positive voltage or a negative voltage all the time to drive the liquid crystal molecules, the data lines adopt a way of alternating a positive voltage and a negative voltage to drive liquid crystal molecules, that is, polarity of the data signals outputted to the same data line is inverted for one time every n scan periods. However, when polarity of the data signals is inverted, a source driving circuit requires a rising delay time period to output the data signals, thus, a time interval for writing data into the pixel cells when polarity of signals on the data lines is inverted is shorter than a time interval for writing data into the pixel cells when polarity of signals on the data lines is not inverted, this further results in that pixel cells in some columns are charged more, pixel cells in some other columns are charged less, so uneven luminance of the pixel cells appears, which thereby leads to undesirable phenomena such as vertical stripes.”)
Consider Claim 6 and similar apparatus claim 17:
	Zhang in view of Okuzono discloses the driving method of claim 1, wherein each of the pixel units comprises a first subpixel, a second subpixel and a third subpixel in a row direction, and the three subpixels of pixel units are aligned in columns according to an arranging order; the first subpixel, the second subpixel and the third subpixel respectively correspond to a red subpixel, a green subpixel and a blue subpixel. (Zhang, [0046-0049], [0037], “FIG. 1 is a schematic structure diagram of a Dual Gate design of a display panel provided by an embodiment of present disclosure;”)
Consider Claim 7 and similar apparatus claim 18:
	Zhang in view of Okuzono discloses the driving method of claim 1, wherein polarity of the pixel units in the first row is opposite to polarity of the pixel units in the second row. (Okuzono, [0031], “FIG. 2 is an explanatory drawing showing the polarity of the voltage of the image data written to each pixel within a certain frame in the case where two line dot inversion drive is used.”)
Consider Claim 8 and similar apparatus claim 19:
	Zhang in view of Okuzono discloses the driving method of claim 7, wherein the polarity of the pixel units in the first row and the polarity of the pixel units in the second row are inverted by row inversion. (Zhang, [0048], “Hereinafter, invention principles of the present disclosure will be explained taking a display panel with 15.6 Full HD Dual-Gate design as an example, said display panel includes an array of 1920*1080 pixel cells, polarity of data signals on the data lines is inverted for one time every two scanning periods, and polarity inversion of the data signals always occurs in the odd-numbered columns of pixel cells, and in actual measurement, a rising delay time length of a source driving chip when polarity of the data signals is inverted is 780 ns, so an actual charging time interval of the odd-numbered columns of pixel cells is less than an actual charging time interval of the even-numbered columns of pixel cells by 780 ns.”)
Consider Claim 9:
	Zhang in view of Okuzono discloses the driving method of claim 7, wherein the polarity of the pixel units in the first row and the polarity of the pixel units in the second row are inverted by dot inversion. (Okuzono, [0031], “FIG. 2 is an explanatory drawing showing the polarity of the voltage of the image data written to each pixel within a certain frame in the case where two line dot inversion drive is used.”)
Consider Claim 10 and similar apparatus claim 20:
	Zhang in view of Okuzono discloses the driving method of claim 1, wherein the pixel units in the first row are pixel units in an odd-numbered row and the pixel units in the second row are pixel units in an even-numbered row; or, the pixel units in the first row are pixel units in an even row and the pixel units in the second row are pixel units in an odd-numbered row. (Zhang, [0046], “FIG. 1 is a schematic structure diagram of a Dual Gate design of a display panel provided by an embodiment of present disclosure. An array substrate thereof includes a plurality of data lines (S1, S2, S3 . . . ), a plurality of gate lines (GL1, GL2, GL3 . . . ), and a plurality of pixel cells defined by the plurality of data lines and the plurality of gate lines, the plurality of pixel cells form an array of pixel cells; each pixel cell is connected to one gate line and one data line through one thin film transistor, said gate line is connected to a gate of the thin film transistor, and said data line is connected to a source of the thin film transistor, wherein pixel cells in odd-numbered columns of each row of pixel cells are connected to the same gate line, pixel cells in even-numbered columns thereof are connected to another adjacent gate line, and pixel cells in a 2n-th column and pixel cells in a (2n−1)-th column are connected to the same data line. The plurality of data lines are used to input a data signal to the pixel cells, the plurality of gate lines are used to input a gate driving signal to the pixel cells.”)

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2022. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention(or at the time of the invention for pre-AIA  cases). Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/Primary Examiner, Art Unit 2626